DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the amendment received on 4/11/2022.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/11/2022 is in compliance with the provisions of 37 CFR 1.97. However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

	 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 2014/0263541) hereinafter (“Leimbach”) in view of Jaworek et al. (US 2014/0246471) hereinafter (“Jaworek”).
With regard to claim 21, Leimbach discloses a surgical system (1010), comprising: an end effector (1300), comprising: a first jaw (1304); a second jaw (1310) movable relative to the first jaw between an open position and a closed position; and a staple cartridge (118) comprising a plurality of staples (191) removably stored therein; a firing member (190) movable between a proximal position and a distal position, wherein the staples are deployable from the staple cartridge based on the firing member moving toward the distal position; a flexible drive member (10066) configured to drive the firing member between the proximal position and the distal position, wherein the flexible drive member comprises a plurality of flexible layers (as seen in fig.104); an elongate shaft (1200) defining a longitudinal axis; a nozzle (1290 fog.34) operably coupled to the elongate shaft (1200), where the elongate shaft is rotatable about the longitudinal axis based on a manual input provided to the nozzle (1290); an elongate shaft (1200); an articulation joint (1350), wherein the end effector (1300) is rotatably relative to the elongate shaft (1200) about the articulation joint (1350); an articulation control system (316, 3000) configured to articulate the end effector about the articulation joint (1350); a closure system (1052) configured to move the second jaw  (1310) toward the closed position; a motor (1102) configured to drive the firing member (10060) between the proximal position and the distal position; and a control system (7004) except for configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold. 
Jaworek teaches a surgical system including a control system (800) configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold (paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).
  In view Jaworek teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Leimback to include the function of control system configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold in order to protect the motor.
 With regard to claim 22, modified Leimbach discloses a surgical system (1010), wherein the threshold is indicative of the firing member reaching the distal position (the control system may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9, Jaworek). This is an indication that the firing member has reached end of stroke.
With regard to claim 23, modified Leimbach discloses a surgical system (1010), wherein the control system is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member  par. 0296, lines 26-32 Jaworek).
With regard to claim 24, modified Leimbach discloses a surgical system (1010), further comprising a sensor configured to detect when the firing member has reached the distal position (the handle 1042 can also include a sensor that is configured to detect the position of the drive member 1110 par 0272).
With regard to claim 25, modified Leimbach discloses a surgical system (1010), wherein the sensor comprises a proximity sensor (the handle 1042 can also include a sensor that is configured to detect the position of the drive member 1110 par 0272).  
With regard to claim 26, modified Leimbach discloses a surgical system (1010), wherein the sensor comprises a Hall- Effect sensor (4002 Hall effect).
With regard to claim 27, modified Leimbach discloses a surgical system (1010), wherein the control system comprises means (the controller 3002 may alert the user through some form of feedback that the end effector and the articulation system is in its home state position par 0386) for generating feedback indicative of the firing member reaching the distal position.  
With regard to claim 28, modified Leimbach discloses a surgical system (1010), wherein the firing member (10060) comprises a knife (10066).  
With regard to claim 29, Leimbach discloses a surgical instrument (1010), comprising: an end effector (102,1300), comprising: an anvil (1310); an elongate channel (1302), wherein the anvil and the elongate channel are configurable between an open configuration and a closed configuration; and a staple cartridge (1304) removably positioned in the elongate channel (1302), wherein the staple cartridge comprises a plurality of staples (191) removably stored therein; a firing member (10060) movable between a starting position and an ending position, a flexible drive member (10066) configured to drive the firing member between the proximal position and the distal position, wherein the flexible drive member comprises a plurality of flexible layers (as seen in fig.104); an elongate shaft (1200) defining a longitudinal axis; a nozzle (1290 fog.34) operably coupled to the elongate shaft (1200), where the elongate shaft is rotatable about the longitudinal axis based on a manual input provided to the nozzle (1290); wherein the staples (191) are deployable from the staple cartridge (1304) based on the firing member (10060) moving toward the ending position; an elongate shaft (1210);3307838140 v1Application Serial No. 16/911,859 Attorney Docket No. END7415USCNT2/140289CON2an articulation pivot (1350), wherein the end effector  (102,1300) is rotatably relative to the elongate shaft (1210) about the articulation pivot (1350); an articulation control system (3000) configured to articulate the end effector about the articulation pivot; a closure system (1052) configured to place the anvil (1310) and the elongate channel (1302) in the closed configuration; a motor (1102) configured to drive the firing member (10060) between the starting position and the ending position; and a control system (7004) except for configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold. 
Jaworek teaches a surgical system including a control system (800) configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold (paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).  In view Jaworek teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Leimback to include the function of control system configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold in order to protect the motor.
With regard to claim 30, modified Leimbach discloses a surgical instrument (1010), wherein the threshold is indicative of the firing member reaching the ending position (the control system  may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9 Jaworek). This is an indication that the firing member has reached end of stroke.
With regard to claim 31, modified Leimbach discloses a surgical instrument (1010), wherein the control system (400, 800) is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member par. 0296, lines 26-32 Jaworek).
With regard to claim 32, modified Leimbach discloses a surgical instrument (1010), further comprising a sensor configured to detect when the firing member has reached the ending position (the handle 1042 can also include a sensor that is configured to detect the position of the drive member 1110 par 0272).

With regard to claim 33, modified Leimbach discloses a surgical instrument (1010), wherein the sensor comprises a proximity sensor (the handle 1042 can also include a sensor that is configured to detect the position of the drive member 1110 par 0272).  
With regard to claim 34, Jaworek discloses a surgical instrument (10), wherein the sensor comprises a Hall- Effect sensor (4002 Hall effect).  
With regard to claim 35, modified Leimbach discloses a surgical system (1010), wherein the control system comprises means (the controller 3002 may alert the user through some form of feedback that the end effector and the articulation system is in its home state position par 0386) for generating feedback indicative of the firing member reaching the distal position.  
With regard to claim 36, modified Leimbach discloses a surgical instrument (1010), wherein the firing member (10060) comprises a knife (10066).  
With regard to claim 37, Leimbach discloses a surgical system (1010), comprising: an end effector (1300), comprising: a first jaw (1302); a second jaw (1310) movable relative to the first jaw between an open position and a closed position; and a fastener cartridge (1304) comprising a plurality of fasteners (191) removably stored therein; a firing member (10060) movable between a proximal position and a distal position, wherein the fastener are deployable from the fastener cartridge based on the firing member moving toward the distal position; a flexible drive member (10066) configured to drive the firing member between the proximal position and the distal position, wherein the flexible drive member comprises a plurality of flexible layers (as seen in fig.104); an elongate shaft (1200) defining a longitudinal axis; a nozzle (1290 fog.34) operably coupled to the elongate shaft (1200), where the elongate shaft is rotatable about the longitudinal axis based on a manual input provided to the nozzle (1290); an elongate shaft (1200); an articulation joint (1350), wherein the end effector (1300) is rotatably relative to the elongate shaft (1200) about the articulation joint (1350); an articulation control system (3000) configured to articulate the end effector about the articulation joint (1350); a clamping system (1052) configured to move the second jaw toward the closed position; a motor (1102) configured to drive the firing member (10060) between the proximal position and the distal position; and a control system (3000) except for configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold.
Jaworek teaches a surgical system including a control system (800) configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold (paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).  In view Jaworek teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Leimback to include the function of control system configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold in order to protect the motor.
With regard to claim 38, modified Leimbach discloses a surgical system (1010), wherein the threshold is indicative of the firing member reaching the distal position(the control system  may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9 Jaworek). This is an indication that the firing member has reached end of stroke.
With regard to claim 39, modified Leimbach discloses a surgical system (1010), wherein the control circuit is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member par. 0296, lines 26-32 Jaworek).
With regard to claim 40, modified Leimbach discloses a surgical system (1010), further comprising a sensor configured to detect when the firing member has reached the distal position (the handle 1042 can also include a sensor that is configured to detect the position of the drive member 1110 par 0272).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/13/2022